                   UNITED STATES DISTRICT COURT
                  MIDDLE DISTRICT OF PENNSYLVANIA

ZACHERY ETKA,                           :

            Petitioner                  :   CIVIL ACTION NO. 3:17-0766

            v                           :
                                                (JUDGE MANNION)
BARRY SMITH                             :

            Respondents                 :


                               MEMORANDUM

         Zachery Etka, an inmate formerly confined in the State Correctional

Institution, Houtzdale, Pennsylvania,1 filed this petition for writ of habeas

corpus pursuant to 28 U.S.C. §2254. (Doc. 1, petition). He attacks a conviction

imposed by the Court of Common Pleas for Bradford County, Pennsylvania.

Id. For the reasons that follow, the Court will deny the petition.



I.       Background

         The following background has been extracted from the Pennsylvania


     1

      Petitioner has been released from the Pennsylvania Department of
Corrections, and currently resides at 9931Trebeck Road, N. Chesterfield,
Virginia. See (Doc. 13).
Superior Court’s January 10, 2017 Memorandum Opinion affirming the trial

court’s judgment. (Doc. 11-7 at 8-32, Commonwealth v. Etka, No. 1919 MDA

2015).

         Appellant, Zachary Chance Etka, appeals pro se2 from the
         judgment of sentence entered in the Court of Common Pleas of
         Bradford County following his conviction by a jury on three
         counts of robbery, three counts of conspiracy, two counts of
         terroristic threats, and one count of receiving stolen property.3
         After a careful review, we affirm.

         Following Appellant's arrest in connection with the robbery of a
         bank, Appellant, who was represented by counsel, proceeded
         to a jury trial on November 20, 2014. The trial court has aptly
         summarized the testimony and evidence presented during the
         trial as follows:


    2

Appellant was represented by court-appointed counsel throughout the
proceedings in the trial court, including the filing of a counseled notice of
appeal to this Court. However, thereafter, Appellant filed a motion in the trial
court requesting permission to proceed pro se on appeal, and in response,
counsel filed in this Court an application for remand for a Grazier hearing.
Accordingly, by order filed on May 24, 2016, we remanded this matter for a
hearing, and on July 11, 2016, the trial court filed an order indicating it held a
Grazier hearing and determined Appellant has knowingly, intelligently, and
voluntarily waived his right to counsel on appeal. Appellant subsequently filed
in this Court a pro se brief, which we shall consider.
    3



18 Pa.C.S.A. §§3701(a)(1)(vi), (ii), and (iv); 903; 2706(a)(1); and 3825,
respectively.
                                        2
On May 15, 2014[,] at approximately 1:00 p.m., [Appellant] and
[his co-conspirator,] Chaz Talada parked in the parking lot in
front of Citizens and Northern Bank located in East Smithfield,
Bradford County, Pennsylvania. A bank teller on duty noticed
the vehicle and [that] the individuals inside seemed to be
looking around. [N.T. 11/20/14 at 20.] A male exited the vehicle
wearing a white baseball cap, sunglasses, and a heavy winter
coat, which [seemed] unusual [to the teller] because it was not
cold that day. [Id.] The individual was carrying a backpack. [Id.]
The individual entered the bank, approached a teller window,
showed a hand gun, passed over the bag[,] and demanded
money. [Id. at 22.] The teller placed the money from her drawer
and the next teller [‘s] drawer into the bag. [Id. at 23.] Included
in the money was “bait money,” [for] which the serial numbers
ha[d] been recorded. [Id.] [The teller] handed the bag back to
the individual[,] and he left the building. [Id. at 24.] The teller
then hit the bank alarm and went to the window to get the
license plate number of the vehicle, but there was no plate on
the car. [Id.] The second teller identified the vehicle as a green
Subaru with a black gas tank cover. [Id. at 28.]

New York State Trooper Mary Carsen, upon learning of the
robbery over a radio transmission and the direction the vehicle
was heading, drove to the town of Wellsburg, New York in
hopes of locating the vehicle. She did locate a green Subaru[,
which was] pulled up against the back of a minimart. [Id. at 36.]
[Prior to Trooper Carsen's arrival upon the scene,] [Appellant]
had entered the minimart and purchased a pack of cigarettes.
This was shown on the video surveillance from the minimart.
[Subsequently,] [a] Pennsylvania State Trooper [, Michael
Adams,] [also] arrived at the scene[,] and [Appellant and
Talada] exited their vehicle. [Id. at 37.]

[After frisking the two men for weapons, the troopers placed the
men in separate vehicles. Trooper Adams questioned Talada
and then, after reading him his Miranda rights, questioned

                                3
Appellant. Id. at 55–56.] [Trooper Adams] testified that
[Appellant told him] the vehicle belonged [to him.] [Id. at 56.]
[Appellant] said he did nothing wrong. [Id.] [Appellant] told [the]
trooper that when [Talada] went into [the] bank, he couldn't
drive away because he did not have a driver['s] license; that he
didn’t walk away because [Talada] was his friend; and that he
did not attempt to call [the] police or anyone [else]. [Id.]
[Appellant] did tell [the] trooper that he and [Talada] had
planned the robbery earlier that day[,] and that upon arriving at
the bank, he told [Talada] not to commit the robbery. [Id. at 62.]

[Pennsylvania State Corporal Douglas Smith testified that the
vehicle was impounded and he searched it pursuant to a search
warrant. Id. at 64.] [He] testified that a backpack was in the
vehicle on the floorboard of the driver’s side and the cash from
the bank was inside [of] the backpack[. Id. at 65.] [The
backpack also contained] a pistol pellet gun ... a jacket with a
hood on it, ... and a white baseball cap. [Id. at 65–87.] The cash
totaled $3,342.00 [, which] was the amount reported stolen. [Id.
at 71, 76, 89.] Also in the vehicle were improvised smoking
devices and marijuana. [Id. at 75.]

[Pennsylvania State Corporal Norman Strauss, III, testified that
after Appellant’s arrest he gave him his Miranda rights and
transported him to the police station. Id. at 77–78.] [Appellant]
[ ] told him that he thought about robbing the bank two days
prior; it was his idea; he planted the seed in his friend’s
(Talada's) head; and he did a 30 second Google research on
the topic of successful bank robberies. [Id. at 79, 83.] Further,
[he told the corporal] that he waited in the vehicle while [Talada]
entered [the] bank and then traveled to the minimart where they
were picked up by [the] state police. [Id. at 80.] Also, there were
times when [Appellant] [told the corporal that] the conversation
about the robbery with [Talada] was a joke. [Id. at 83.] Finally,
[ ] [Appellant] [told Corporal Strauss that he] wouldn’t commit
the robbery but [Talada] had his mind set on it.

                                4
        Annetta Lewis testified that she was an employee of the
        minimart where [Appellant] was [apprehended]. When she left
        work [on] the day of the robbery, she noticed two men in a
        vehicle with cash in their hands. [Id. at 92.] The passenger was
        the only one she could see and he had a lot of cash in his hand.
        [Id. at 91–92.]

                                        ***

        [Pennsylvania State Trooper Nathan Lewis] testified that he
        [advised Appellant of his Miranda rights and] interviewed him at
        the police barracks. [Id. at 96–97.] [Appellant] indicated that he
        and [Talada] had been together for two days and had been
        using mind altering substances. [Id. at 97.] He told Trooper
        [Lewis] that they discussed a bank robbery and that the original
        plan was for him to go into the bank. [Id.] [Appellant] stated that
        they proceeded to the bank and along the way stopped to
        remove the license plate from a vehicle. [Id.] [Appellant
        indicated] they parked near the bank[,] discussed the robbery
        for approximately fifteen minutes[,] and [Appellant] tried to talk
        [Talada] out of the robbery. [Id. at 98.] They then drove to the
        bank. [Appellant stated] he then advised [Talada] that he did not
        want to go into the bank. [Id.] [Talada] entered [the] bank and
        came out[,] and they [then] fled [in the vehicle.] [Id.] [Appellant
        told the trooper] that while he and [Talada] were talking about
        [the robbery,] it was a joke. [Id. at 105.] Trooper Lewis also
        testified that he determined that [Appellant] did not have a valid
        driver [‘s] license. [Id. at 109.]

        [The] [d]efense presented the testimony of [Talada, who]
        admitted to the robbery of the bank.4 He admitted that he drove

    4

Prior to Appellant’s jury trial, Talada entered a guilty plea in connection with the
                                         5
      to the bank and he went into the bank wearing a coat, gloves[,]
      and sunglasses,[ which were] all his. [Id. at 115–16.] He also
      admitted that he was wearing a backpack that belonged to
      [Appellant, and it was Appellant’s idea to use the backpack
      during the robbery. Id. at 116, 130.] [Talada testified Appellant]
      gave him the backpack when they went to the bank. [Id. at 130.]
      [He testified the] pellet gun was not loaded [but he] pointed the
      gun at the tellers. [Id. at 116.] [Talada testified that, prior to
      robbing the bank, he and Appellant sat in the car near the bank
      and talked about the robbery. Id. at 117.] [Appellant] told him he
      did not want to do it and suggested that he should do it. [Id.]
      They had conversations about robbing the bank [in the days
      leading up to the robbery, including] the day before[, at which
      time] they had been smoking marijuana. [Id. at 117–18.] He had
      also been taking Percocet and heroin. [After being
      apprehended, Talada] told the state troopers that he needed
      money for rent and to get his car repaired. [Id. at 124.] He
      testified that he [was] addicted to heroin and needed money to
      purchase more. [Id. at 123.] [Talada] testified that [Appellant]
      was too scared to commit the robbery and wanted [Talada] to
      do so. [Prior to the robbery, Appellant] took the license plate off
      the car. [Id. at 131.] [Talada testified that, when they left the
      house to commit the robbery, Appellant knew the robbery was
      going to happen. Id.] [At this time, Appellant] was wearing
      gloves ... and [a] jacket[.] [Id.] [After Appellant decided not to go
      into the bank, the men discussed Appellant getting a portion of
      the money. Id. at 132.] [Appellant] was going to use the money
      towards his business. [Talada] testified that [Appellant] did not
      tell him to not go in the bank. [Id. at 135.] [After the robbery, the
      men] began counting the money at the minimart[, and Talada
      gave Appellant a “handful.”] [Id.] After [Talada] came out of [the]
      bank, he handed all the “stuff”—clothing, etc., to [Appellant]
      because he removed it as he was driving[,] and [Appellant] put


robbery.
                                       6
it in the back [, as well as] hid the gun. [Id. at 136.]

[Appellant] testified as follows: That he and [Talada] were
watching a movie, smoking marijuana[,] and talking about the
robbery hypothetically. [Id. at 145.] The day of the robbery,
there were a lot of clothes and items in his car, so he did not
notice anything out of the ordinary. [Id. at 149.] [He and Talada]
drove around. Periodically, they would stop and [Talada] would
get some marijuana out of the trunk of the car. [Id. at 150.]
[Talada was driving Appellant’s car on the day of the robbery.
Id. at 149.] [Appellant testified that he] never knew [Talada] was
going to rob the bank. [Id. at 151.] [When the men got close to
the bank, Talada brought up robbing the bank[,] and [Appellant]
[tried to] talk[ ] him out of it. [Id. at 152.] [Talada] agreed to go
home, but he pulled into the bank[. Id.] [Talada] went into the
bank and was out in twenty some seconds, so [Appellant] did
not jump to conclusions. [Id. at 152–53.] [Talada] put [the] bag
by his leg on [the] driver[‘s] side. Upon arriving at the minimart,
[Talada had] money in his hand and that was the first time
[Appellant] realized that [Talada] had robbed the bank. [Id. at
154.] [Appellant took] $5.00 from [Talada] and went inside the
minimart to buy cigarettes. [Id.] If the police had not [arrived,] he
would have called them. He was not aware that [the] license
plate [had been] removed. [Id. at 157.]

The pellet gun was not processed for fingerprints or other trace
evidence. [Id. at 88.] [T]here was no evidence from [Appellant’s]
cellphone regarding a Google search. [Id.]

Trial Court Opinion, filed 3/11/16, at 2–5 (footnote added).

At the conclusion of all evidence, the jury convicted Appellant
of the offenses indicated supra, and he was sentenced to an
aggregate of forty-six months to ninety-six months in jail.
Appellant filed a timely, counseled post-sentence motion, which

                                 7
       was denied by operation of law on October 19, 2015. On
       October 29, 2015, counsel simultaneously filed on behalf of
       Appellant a notice of appeal and a Concise Statement pursuant
       to Pa.R.A.P. 1925(b). Thereafter, on March 11, 2016, the trial
       court entered its Pa.R.A.P. 1925(a) order.

       Subsequently, as indicated supra, following a Grazier hearing,
       Appellant was granted permission to proceed pro se on appeal.
       Appellant filed a petition seeking permission to amend his
       Pa.R.A.P. 1925(b) statement, which had been filed by counsel,
       and this Court directed the trial court to rule on the motion. On
       August 22, 2016, the trial court granted Appellant permission to
       file an amended Pa.R.A.P. 1925(b) statement, and on August
       31, 2016, Appellant filed an amended pro se Pa.R.A.P. 1925(b)
       statement. The trial court filed a supplemental opinion on
       September 21, 2016.

(Doc. 11-7 at 8-32, Commonwealth v. Etka, No. 1919 MDA 2015, Superior

Court Opinion). Etka raised the following issues on direct appeal:

       1. The Court erred in denying Appellant’s motion for arrest of
       judgment based on insufficient evidence.

       2. The Court erred in denying the motion for a new trial based
       on the weight of the evidence claim.

       3. The Court erred in denying the motion for a new trial based
       on late disclosure of eyewitness.

       4. The Appellant alleges that the prosecutorial misconduct
       undertaken in bad faith intentionally prejudice and harass the
       Appellant denied the Appellant a fair trial.

       5. The Court erred in denying the motion for new trial or

                                      8
        dismissal of all charges based on the disqualification of district
        attorney motion.

        6. The Court erred in denying the motion for dismissal of
        amended charges based on the amendment of information rule
        violation.

(Doc. 11-6, Appellant’s Brief).

        By Memorandum Opinion dated January 10, 2017, the Pennsylvania

Superior Court affirmed the Petitioner’s conviction. (Doc. 11-7 at 8-32,

Commonwealth v. Etka, No. 1919 MDA 2015, Superior Court Opinion).

        Etka filed a Petition for Allowance of Appeal to the Pennsylvania

Supreme Court, which was closed on April 21, 2017, for Petitioner’s failure to

perfect. Commonwealth v. Etka, 65 MT 2017.5

        No collateral appeal was filed.

        On May 2, 2017, Petitioner filed the instant petition for writ of habeas

corpus in which he raises the following challenges to his conviction and

sentence:

        1. Insufficient Evidence - The evidence supporting the

    5

Petitioner states in his petition that he “abandoned any efforts to seek review
in the PA Supreme Court when he realized he has already exhausted his
remedies.” (Doc. 1 at 2).
                                          9
          conviction is based on the knowing use of false testimony.

          2. Disqualification of District Attorney for impropriety.

          3. Prosecutorial Misconduct for allowing false testimony of witnesses.

(Doc. 1).



II.       Discussion

          Section 2254(d) of Title 28 of the United States Code provides, in

pertinent part, that an application for a writ of habeas corpus premised on a

claim previously adjudicated on the merits in state court shall not be granted

unless:

          (1) [the decision] was contrary to, or involved an unreasonable
          application of, clearly established Federal law, as determined
          by the Supreme Court of the United States; or

          (2) [the decision] was based on an unreasonable determination
          of the facts in light of the evidence presented in the State court
          proceeding.

28 U.S.C. §2254(d). To establish that the decision was contrary to federal law

“it is not sufficient for the petitioner to show merely that his interpretation of

Supreme Court precedent is more plausible than the state court’s; rather, the

petitioner must demonstrate that Supreme Court precedent requires the

                                         10
contrary outcome.” Matteo v. Superintendent, 171 F.3d 877, 888 (3d Cir.

1999). Similarly, a federal court will only find a state court decision to be an

unreasonable application of federal law if the decision, “evaluated objectively

and on the merits, resulted in an outcome that cannot reasonably be justified

under existing Supreme Court precedent.” Id.

       Further, under 28 U.S.C. §2254(e)(1), a federal court is required to

presume that a state court’s findings of fact are correct. A petitioner may only

rebut this presumption with clear and convincing evidence of the state court’s

error. Miller-El v. Cockrell, 537 U.S. 322, 341 (2003) (stating that the clear and

convincing standard in §2254(e)(1) applies to factual issues, whereas the

unreasonable application standard of §2254(d)(2) applies to factual decisions)

Matteo, 171 F.3d at 888; Thomas v. Varner, 428 F.3d 492, 497-98 (3d Cir.

2005). This presumption of correctness applies to both explicit and implicit

findings of fact. Campbell v. Vaughn, 209 F.3d 280, 286 (3d Cir. 2000).

Consequently, a habeas petitioner “must clear a high hurdle before a federal

court will set aside any of the state court’s factual findings.” Mastracchio v.

Vose, 274 F.3d 590, 597-98 (1st Cir. 2001).

       Like the “unreasonable application” prong of paragraph (1), a factual

                                       11
determination should be adjudged “unreasonable” under paragraph (2) only if

the court finds that a rational jurist could not reach the same finding on the

basis of the evidence in the record. 28 U.S.C. §2254(d)(2); Porter v. Horn, 276

F. Supp 2d 278, 296 (E.D. Pa. 2003); see also Torres v. Prunty, 223 F.3d

1103, 1107-08 (9th Cir. 2000); cf. Jackson v. Virginia, 443 U.S. 307, 316

(1979). “This provision essentially requires the district court to step into the

shoes of an appellate tribunal, examining the record below to ascertain

whether sufficient evidence existed to support the findings of fact material to

the conviction.” Breighner v. Chesney, 301 F. Supp 2d 354, 364 (M.D. Pa.

2004) (citing 28 U.S.C. §2254(d)(2) and (f)6). Mere disagreement with an

inferential leap or credibility judgment of the state court is insufficient to permit

relief. Porter, 276 F. Supp 2d at 296; see also Williams v. Taylor, 529 U.S. 362,

408-09 (2000); Hurtado v. Tucker, 245 F.3d 7, 16 (1st Cir. 2001). Only when

the finding lacks evidentiary support in the state court record or is plainly



    6

“If the applicant challenges the sufficiency of the evidence adduced in such
State court proceeding to support the State court’s determination of a factual
issue made therein, the applicant, if able, shall produce that part of the record
pertinent to a determination of the sufficiency of the evidence to support such
determination.” 28 U.S.C. §2254(f).
                                         12
controverted by evidence therein should the federal habeas court overturn a

state court’s factual determination. Porter, 276 F. Supp 2d at 296; see also

Williams, 529 U.S. at 408-09.

       1. Insufficient Evidence

       Petitioner’s first claim involves two aspects of evidence; initially that

there was insufficient evidence to sustain his convictions, and secondly, that

his conviction was against the weight of the evidence. (Doc. 1).

       With respect to the sufficiency of the evidence, Petitioner claims that

that “Commonwealth had not presented sufficient evidence of specific intent,

nor of an agreement or participation in the robbery” and that his “conviction

was obtained on testimonies given by State Police that were known to the

prosecution to be perjured.” Id.

       The Third Circuit Court of Appeals has held that the test for

insufficiency of evidence is the same under both Pennsylvania and federal law.

See Evans v. Court of Common Pleas, Delaware Cnty., Pennsylvania, 959

F.2d 1227, 1232-1233 and n. 6 (3d Cir. 1992).

       Principles of due process dictate that a person can be convicted of a


                                      13
crime only by proof of every element of the charged offense beyond a

reasonable doubt. Jackson v. Virginia, 443 U.S. 307, 316 (1979); In re

Winship, 397 U.S. 358, 364 (1970); United States v. Ozcelik, 527 F.3d 88, 93

(3d Cir. 2008). In reviewing challenges to the sufficiency of the evidence, a

court must determine “whether, after reviewing the evidence in the light most

favorable to the prosecution, any rational trier of fact could have found the

essential elements of the crime beyond a reasonable doubt.” Jackson, 443

U.S. at 319. (emphasis in original). Moreover, when the factual record supports

conflicting inferences, the federal court must presume, even if it does not

affirmatively appear on the record, that the trier of fact resolved any such

conflicts in favor of the prosecution, and the court must defer to that resolution.

Id., 443 U.S. at 326. Reviewing federal district courts are to refer to the

substantive elements of the criminal offense as defined by state law and must

look to state law to determine what evidence is necessary to convict on the

crime charged. Id., 443 U.S. at 324. For a federal habeas court reviewing the

sufficiency of evidence for a state court conviction, “the only question under

Jackson is whether that finding was so insupportable as to fall below the

threshold of bare rationality.” Coleman v. Johnson 566 U.S. 650, 656 (2012).

                                        14
“The burden on a defendant who raises a challenge to the sufficiency of the

evidence is extremely high.” United States v. Iglesias, 535 F.3d 150, 155 (3d

Cir. 2008) (internal quotation marks omitted). Finally, on habeas review, a

federal court does not reweigh the evidence or redetermine the credibility of

the witnesses whose demeanor was observed at trial. Marshall v. Lonberger,

459 U.S. 422, 434 (1983).

        Here, it is clear from the record that the trial court employed the

Jackson standard in deciding the insufficiency issues raised in Petitioner’s

direct appeal:

        In his first claim, Appellant contends the evidence was
        insufficient to sustain his convictions.7 Specifically, Appellant
        contends that he could not be convicted of the crimes since the
        evidence proves Appellant was merely present in the vehicle
        while Talada committed the robbery. Appellant argues “there is
        no evidence supported by the record of an unlawful agreement,
        [ ] of Appellant's participation in the criminal act, [ ] of specific

    7

Intertwined within Appellant’s sufficiency claim are various challenges to the
credibility of testimony from various witnesses. Such challenges are more
appropriately addressed as weight of the evidence claims, and thus, we shall
address these claims with Appellant’s additional weight of the evidence claims
infra. Commonwealth v. Wilson, 825 A.2d 710, 713-14 (Pa. Super. 2003)
(holding that review of the sufficiency of the evidence does not include an
assessment of credibility of testimony; such a claim goes to the weight of the
evidence).
                                         15
intent that Appellant intended for [the robbery] to happen ... [or
of] Appellant['s] participat[ion] in any of [Talada's] misdeeds.”
Appellant's Brief at 19–20.

        The standard we apply in reviewing the
        sufficiency of the evidence is whether viewing
        all the evidence admitted at trial in the light
        most favorable to the verdict winner, there is
        sufficient evidence to enable the fact-finder to
        find every element of the crime beyond a
        reasonable doubt. In applying [the above] test,
        we may not weight the evidence and substitute
        our judgment for the fact-finder. In addition,
        we note that the facts and circumstances
        established by the Commonwealth need not
        preclude every possibility of innocence. Any
        doubts regarding a defendant's guilt may be
        resolved by the fact-finder unless the evidence
        is so weak and inconclusive that as a matter of
        law no probability of fact may be drawn from
        the combined circumstances. The
        Commonwealth may sustain its burden of
        proving every element of the crime beyond a
        reasonable doubt by means of wholly
        circumstantial evidence. Moreover, in applying
        the above test, the entire record must be
        evaluated and all evidence actually received
        must be considered. Finally, the [finder] of fact
        while passing upon the credibility of witnesses
        and the weight of the evidence produced, is
        free to believe all, part or none of the evidence.

        Further, in viewing the evidence in the light
        most favorable to the Commonwealth as the
        verdict winner, the court must give the
                               16
        prosecution the benefit of all reasonable
        inferences to be drawn from the evidence.

Commonwealth v. Harden, 103 A.3d 107, 111 (Pa. Super.
2014) (quotation marks and quotations omitted).

Here, there is no dispute that Talada was the person who
actually entered and robbed the bank at issue and that
Appellant remained outside in the vehicle during the robbery.
However, Appellant's guilt as to the crimes was premised upon
conspiratorial liability.

        To convict a defendant of conspiracy, the trier
        of fact must find that: (1) the defendant
        intended to commit or aid in the commission of
        the criminal act; (2) the defendant entered into
        an agreement with another (a “co-conspirator”)
        to engage in the crime; and (3) the defendant
        or one or more of the other co-conspirators
        committed an overt act in furtherance of the
        agreed upon crime. 18 Pa.C.S.[A.] § 903. The
        essence of a criminal conspiracy, which is
        what distinguishes this crime from accomplice
        liability, is the agreement made between the
        co-conspirators.

        “[M]ere association with the perpetrators, mere
        presence at the scene, or mere knowledge of
        the crime is insufficient” to establish that a
        defendant was part of a conspiratorial
        agreement to commit the crime. There needs
        to be some additional proof that the defendant
        intended to commit the crime along with his
        co-conspirator. Direct evidence of the
        defendant's criminal intent or the conspiratorial
        agreement, however, is rarely available.
        Consequently, the defendant's intent as well as

                               17
                the agreement is almost always proven
                through circumstantial evidence, such as by
                “the relations, conduct or circumstances of the
                parties or overt acts on the part of the
                co-conspirators.” Once the trier of fact finds
                that there was an agreement and the
                defendant intentionally entered into the
                agreement, that defendant may be liable for
                the overt acts committed in furtherance of the
                conspiracy regardless of which co-conspirator
                committed the act.

       Commonwealth v. Murphy, 577 Pa. 275, 844 A.2d 1228, 1238
       (2004) (citations and quotations omitted).

(Doc. 11-7 at 14-16). As the state court properly identified the applicable

Supreme Court precedent, the federal habeas court must objectively evaluate

whether the state court decision was an unreasonable application of Supreme

Court precedent. The Court finds it was not.

       The Commonwealth presented testimony from Petitioner’s co-

conspirator Talada, who testified that, for a few days prior to the robbery, he

and Appellant discussed robbing a bank. He indicated that Appellant gave him

the backpack to use during the robbery, and on the day of the robbery, they left

the house with both men wearing jackets and gloves, despite the fact it was a

warm day in May. Talada drove Appellant's vehicle, in which Appellant was a

passenger. Talada testified that, prior to the robbery, Appellant removed the

license plate from the vehicle and, as they arrived at the bank, Appellant

                                      18
expressed fear, indicating he would remain in the vehicle. Talada further

testified that, after the robbery, as the men drove away from the bank, Talada

handed his clothing and the pellet gun to Appellant, who put the items in the

back of the vehicle. Later that same day, the men began to split the stolen

money while parked at a minimart, but they were interrupted when they were

apprehended by the police.

        Furthermore, three state troopers testified Appellant admitted to them

that, in the days preceding the robbery, he and Talada had discussed robbing

a bank. Trooper Strauss, who transported Appellant to the police station,

specifically testified Appellant admitted that he thought about robbing the bank

and had “planted the seed in Talada’s head.” (Doc. 11-7 at 17). Additionally,

Trooper Lewis, who interviewed Appellant at the police station, testified

Appellant admitted to him that the original plan involved Appellant entering the

bank, along with Talada; however, just before the robbery, Appellant decided

to wait in the car. Id.

        Taking into consideration all of this evidence as a whole, and viewing

the evidence in the light most favorable to the prosecution, the Court finds that

the state court’s conclusion that there was sufficient evidence at trial to

establish the necessary elements for conspiracy under Section 903, is not


                                       19
objectively unreasonable.

       To the extent that Petitioner argues, in both Claim One and Claim

Three, that “the evidence supporting the conviction is based on the knowing

use of false testimony”; specifically that “during their testimony, Police referred

to interviews they had with the Petitioner, where they allege the Petitioner

confessed to them certain statements that insinuated his guilt” and that “what

they testified to never took place” and that “the prosecution knew the testimony

was false and allowed it to go uncontested as it appeared”, that the verdict was

against the weight of the evidence, such a contention is distinguishable from

a claim that the evidence was insufficient to support the verdict.

       A federal habeas court has no power to grant habeas relief because it

finds that the state conviction is against the weight of the evidence. Marshall

v. Lonberger, 459 U.S. 422, 432 (1983); Young v. Kemp, 760 F.2d 1097, 1105

(11th Cir. 1985). A sufficiency of evidence claim requires an inquiry into

whether, upon the evidence presented in a state criminal proceeding, a

“rational trier of fact could have found proof of guilt beyond a reasonable

doubt.” Jackson, 443 U.S. at 319. A weight of the evidence claim, however,

concerns a determination by the fact finder that certain evidence was more

credible than other evidence.


                                        20
       In Marshall v. Lonberger, Justice Marshall specifically stated, “Title 28

U.S.C. §2254(d) gives federal habeas courts no license to redetermine

credibility of witnesses whose demeanor has been observed by the state trial

court, but not by them.” Marshall v. Lonberger, 459 U.S. at 434. Accordingly,

Petitioner’s Claims One and Three are not cognizable for federal habeas

corpus review.

       2. Trial Court Error

       In his second claim, Petitioner alleges the trial court erred in denying

his pre-trial motion in limine seeking to disqualify the district attorney, Daniel

J. Barrett, Esquire, from prosecuting this case. Petitioner claims disqualification

was necessary under the Rules of Professional Conduct, Rule 1.7, since the

district attorney and Talada’s counsel, Patrick Barrett, are brothers. Etka

additionally suggests disqualification was necessary since the district attorney

had a conflict of interest in that he utilized Talada to present false testimony

against Petitioner so that the district attorney could convict Petitioner, and in

return, the district attorney gave his brother’s client (Talada) favorable

treatment.

       The Pennsylvania Superior Court addressed this claim as follows:

       We note that “[w]e review the trial court’s decisions on
       disqualification and conflict of interest for an abuse of

                                        21
discretion.” Commonwealth v. Sims, 799 A.2d 853, 856
(Pa.Super. 2002).

In his pre-trial motion, Appellant sought disqualification of the
district attorney under Pennsylvania Rule of Professional
Conduct 1.7, which provides the following:

        Rule 1.7. Conflict of Interest: Current Clients
        (a) Except as provided in paragraph (b), a
        lawyer shall not represent a client if the
        representation involves a concurrent conflict of
        interest. A concurrent conflict of interest exists
        if:
        (1) the representation of one client will be
        directly adverse to another client; or
        (2) there is a significant risk that the
        representation of one or more clients will be
        materially limited by the lawyer's
        responsibilities to another client, a former client
        or a third person or by a personal interest of
        the lawyer.
        (b) Notwithstanding the existence of a
        concurrent conflict of interest under paragraph
        (a), a lawyer may represent a client if:
        (1) the lawyer reasonably believes that the
        lawyer will be able to provide competent and
        diligent representation to each affected client;
        (2) the representation is not prohibited by law;
        (3) the representation does not involve the
        assertion of a claim by one client against
        another client represented by the lawyer in the
        same litigation or other proceeding before a
        tribunal; and
        (4) each affected client gives informed
        consent.



                                22
       Pa. R. Prof. Conduct, Rule 1.7.

       In the case sub judice, we conclude the district attorney was not
       required to be disqualified under Rule 1.7. By its plain terms,
       Rule 1.7 relates to a client’s interest as it relates to his attorney.
       Appellant is not the client of either Daniel J. or Patrick Barrett.
       Simply put, Appellant has not explained how Rule 1.7 is
       applicable to his circumstance.

       Furthermore, we find meritless Appellant’s suggestion the
       district attorney had a conflict of interest in that he utilized
       Talada to present false testimony against Appellant so that the
       district attorney could convict Appellant, and in return, the
       district attorney gave his brother’s client (Talada) favorable
       treatment. The record reveals that Appellant, and not the district
       attorney, called Talada as a witness during trial. Moreover,
       aside from vague, bald assertions, Appellant has not explained
       what false testimony was suborned by the district attorney.
       Accordingly, the trial court did not abuse its discretion in
       denying Appellant’s pre-trial motion seeking disqualification of
       the district attorney. See Sims, supra.

       This Court on federal habeas review has no adjudicatory power over

the state courts’ determination that, as a matter of state law, the trial court did

not abuse its discretion in denying the motion in limine. See Estelle v. McGuire,

502 U.S. 62, 67-68 (1991) (“[I]t is not the province of a federal habeas court to

reexamine state-court determinations on state law questions.”); Lewis v.

Fisher, No. 11-5035, 2013 WL 2334540, at *9 (E.D. Pa. May 28, 2013) (“A trial

court’s abuse of discretion is a question of state law and not a federal

constitutional claim.”). Accordingly, because Ground Two asserts only a


                                        23
violation of state rules, Petitioner has not alleged a cognizable claim for federal

habeas relief.




III.   Certificate of Appealability

       Pursuant to 28 U.S.C. §2253(c), unless a circuit justice or judge issues

a certificate of appealability (“COA”), an appeal may not be taken from a final

order in a proceeding under 28 U.S.C. §2254. A COA may issue only if the

applicant has made a substantial showing of the denial of a constitutional right.

28 U.S.C. §2253(c)(2). “A petitioner satisfies this standard by demonstrating

that jurists of reason could disagree with the district court’s resolution of his

constitutional claims or that jurists could conclude the issues presented are

adequate to deserve encouragement to proceed further.” Miller-El v. Cockrell,

537 U.S. 322 (2003). “When the district court denies a habeas petition on

procedural grounds without reaching the prisoner’s underlying constitutional

claim, a COA should issue when the prisoner shows, at least, that jurists of

reason would find it debatable whether the petition states a valid claim of the

denial of a constitutional right and that jurists of reason would find it debatable

whether the district court was correct in its procedural ruling.” Slack v.

McDaniel, 529 U.S. 473, 484 (2000). Here, jurists of reason would not find the


                                        24
procedural disposition of this case debatable. Accordingly, no COA will issue.

A separate Order will be issued.




IV.          Conclusion

             In light of the foregoing, the petition for writ of habeas corpus will be

DENIED. An appropriate order will follow.




                                        s/ Malachy E. Mannion
                                        MALACHY E. MANNION
                                        United States District Judge
Dated: December 2, 2019
17-0766-01




                                             25
